Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 28, 2016

                                       No. 04-16-00464-CV

                         Omar Alonso GONZALES dba Alonso Diesel,
                                        Appellant

                                                  v.

                            Luis GALVAN and Alamo Grading, LLC,
                                       Appellee-s

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2015CV04916
                         Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on August 30, 2016. Ms. Kay Counseller is the
court reporter responsible for preparing, certifying, and filing the reporter’s record in this appeal.
On August 30, 2016, Ms. Counseller filed a Notification of Late Record, stating the reporter’s
record has not been filed because appellant has failed to pay or make arrangements to pay the
reporter’s fee for preparing the record.

        On September 2, 2016, this court issued an order stating that, if appellant desires a
reporter’s record, and has not already done so, appellant was required to (1) request in writing,
no later than September 12, 2016, that a reporter’s record be prepared and (2) designate in
writing, no later than September 12, 2016, the exhibits and those portions of the record to be
included in the reporter’s record. Id. We also ordered appellant to file a copy of the request with
both the trial court clerk, id. at 34.6(b)(2), and this court no later than September 12, 2016.
Finally, we ordered appellant to provide written proof to this court no later than September 12,
2016 that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. Our order
cautioned appellant that if he failed to provide such written proof within the time provided, the
court would only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

      Appellant is pro se in this appeal. Because appellant did not respond to our September 2,
2016 order, appellant’s brief became due on October 19, 2016, without benefit of a reporter’s
record. Appellant has not filed his brief or a motion for extension of time in which to file his
brief.

        We, therefore, ORDER appellant to file, on or before November 10, 2016, his
appellant’s brief and a written response reasonably explaining his failure to timely file the brief.
If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order).




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court